As filed with the Securities and Exchange Commission on December 4, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX 78759 (Address of principal executive offices) (Zip code) Mark A. Coffelt, President Empiric Advisors, Inc. 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX 78759 (Name and address of agent for service) 513-328-9321 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2012 Date of reporting period:09/30/2012 Item 1. Reports to Stockholders. Core Equity Fund Annual Report September 30, 2012 This report is for the shareholders of the Empiric Core Equity Fund.Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Fund’s current prospectus.Quasar Distributors, LLC is the Distributor of the Fund. INVESTMENT MANAGER’S REPORT Fellow Shareholders, The NAV of the Fund’s Class “A” shares on September 28, 2012 was $27.73 per share.Cumulative and annualized returns are below. Class A Class A Cumulative Returns (No Sales (Max 5.75% Ended 9.30.12 Charges) Charge Class C S&P 500 Last 15 Years 112.75 100.49 — 99.11 Last 10 Years 142.51 128.52 — Last 5 Years -13.82 -18.78 -16.99 5.37 Since Inception (A) 268.40 — Since Inception (C) — — 6.43 39.61 Annualized Returns Last 15 Years 5.16 4.75 — 4.70 Last 10 Years 9.26 8.62 — 8.01 Last 5 Years -2.93 -4.07 -3.66 1.05 Since Inception (A) 8.40 8.02 — 7.39 Since Inception (C) — — 0.90 4.90 Short-term Returns Last 3 months 6.08 0.00 4.86 6.35 Last 6 months 0.91 -4.90 -0.47 3.43 Last 12 months 14.02 30.20 Last 3 years (annualized) 1.17 2.41 13.20 Gross Expense Ratio 1.76 1.76 2.51 — Performance data quoted represents past performance which does not guarantee future results.Investment returns and principal will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost.Current performance may be lower or higher than the performance quoted.To obtain performance to the most recent month-end, please call 888-839-7424, or visit our website at www.EmpiricFunds.com.Class C shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%.Performance data shown with Max 5.75% charge reflects the maximum sales charge.Performance data shown with no sales charges does not reflect current maximum sales charge.Had the sales charges been included, the Fund’s returns would have been lower.Shaded areas indicate the highest comparative return for the period.Inception date for the Class A shares is 11/06/1995and for the Class C shares is 10/07/2005. 1 INVESTMENT MANAGER’S REPORT The investment environment continues to be challenging for investors. In the past few years, we have witnessed unprecedented monetary easing by the Federal Reserve with “QE1”, “QE2” and now, “QE-indefinite”.We have witnessed dysfunctional government in Washington that has left us with the possibility that next year, now less than two months away, there will be significant tax increases, including higher dividends and capital gains taxes, and dramatic cuts in domestic and defense spending—known as the “fiscal cliff”.All the while, the federal government yearly accumulates another trillion dollars in deficits.In the last year, we have wondered if the European Union was going to come apart at the seams and take its banking system with it.Growth in the US economy has been modest, making this the slowest recovery since the great depression.Together these problems have conspired to create an on and off investment environment: “risk-ongo for it”, and “risk-offhead for the hills and buy treasury bonds”.Adding to the difficulty, stock correlations have been unusually high, meaning stocks have tended to move together without regard to their individual fundamentals.Yet, in spite of all the problems, the equity indices have marched higher. The Three Dimensions of Stocks Of the three major dimensions of stocks, style (value/growth), size (large/small), and stability (defensive/dynamic), the Fund’s portfolio as of September 30, emphasizes the growth style, and larger companies that are stable and defensive. In the dimension of style (value/growth), growth stocks typically do well when earnings increases are scarce.So for this year, value and growth have performed about the same, with the Russell 3000 Value Index up 15.64% year to date through September 30th, and the Russell 3000 Growth Index up 16.59% for the same period.The largest holdings in the Value Index are Exxon, General Electric, Chevron, Pfizer, Proctor & Gamble, Wells Fargo, Berkshire Hathaway, JP Morgan Chase, and Johnson & Johnson.We own two of those companies—Exxon and Chevron.For the Growth Index, the largest holdings are Apple, IBM, Microsoft, Coca-Cola, Phillip Morris, Verizon, Oracle, Pepsico, and Qualcomm.We hold Apple, IBM, Phillip Morris and Oracle. While the Growth and Value indices had similar returns, we think growth will likely do better.Earnings gains are getting scarcer as global growth has slowed 2 INVESTMENT MANAGER’S REPORT in Europe and elsewhere.Additionally, companies have exhibited the highest profit margins in history, suggesting margins might revert to more normal levels.Scarcity of earnings gains historically has favored growth. In the dimension of size (large/small), we have clearly emphasized larger companies over smaller companies.Given that valuations for small companies are relatively high, any change in size is likely to be between large and mid-cap companies. So far this year, the largest companies have produced the highest returns with the Russell Top 50 Mega-Cap Index up 19.43%.Mid-cap companies may hold an advantage to the extent that less of their sales and earnings are in Europe.We will see how that develops. The third dimension of stocks is stability (defensive/dynamic), also viewed as stable versus opportunistic.Defensive (stable) companies are defined differently by different people, but we would define defensive companies as having high earnings stability, high returns on capital and low price volatility.Lest you think you just want defensive companies, over the last 10 years, and year-to-date through September 30th, the Russell 3000 Dynamic Index has posted higher returns than the Russell 3000 Defensive Index. Currently, the Fund’s portfolio predominately holds defensive companies.The Fund may shift to more dynamic companies if dynamic companies continue to outperform, and if we can gain more confidence in the economic outlook and the federal government’s ability to get spending under control. Our “Muddy” Outlook for Stocks While our outlook for stocks is muddy, we note that consumer confidence is high, housing activity is increasing and, most importantly, stocks relative to bonds are extremely cheap.You should note that outlooks are very rarely clear. “Muddy” is a pretty standard outlook.If the outlook is clear and optimistic, it is almost certainly time to sell one’s stocks.To paraphrase Warren Buffett, investors pay a high price for a cheery consensus.The outlook has been “muddy” for a while, yet stocks have done well. Some Smart and Not-so-smart Stock Picks For the year, our largest (in dollars) contributors to performance were Amerigroup, Discovery Communications, Papa John’s, Dun & Bradstreet, Hi-Tech Pharma, Apple, Sauer-Danfoss, Dolby Labs, Total System Services and Baxter International.The Fund still holds Discovery Communications, Apple, and Total System Services (a credit card processing company). 3 INVESTMENT MANAGER’S REPORT While we did well on Amerigroup, we sold it too early, before its takeover bid by WellPoint.Papa John’s was sold when it reached full valuation, one of the best reasons to sell any stock.Dun & Bradsteet gave us a couple of buy and sell points.After buying the company late last year, it appreciated strongly over the next five months where we sold it.After disappointing earnings for the first quarter, D&B again dropped to our original buy price.We again purchased it, only to sell it again in a few months as its price recovered.Hi-Tech Pharma was bought and sold two months later as it became fully valued.Additionally, earnings looked like they had peaked.Sauer-Danfoss, which makes hydraulic systems, was purchased at $36 per share and sold a month later as it soared, too quickly for us, to almost $52 per share.Dolby Labs had a similar price pattern, but over a four month period.Note that we are not always so adroit in timing our buys and sales. We had some misses, too.The largest detractors from performance were Express, Computer Programs & Systems, Varian Medical, Tupperware, Quality Systems, United Technologies, CH Robinson Worldwide, Intel, Plantronics and Contango Oil and Gas.When retailers miss the fashion, as did Express, the stocks go down in a hurry.While we sold at a loss, the stock is down considerably from our sale price. Both Computer Programs & Systems and Quality Systems are in the healthcare data systems business.CPSI had slowing earnings while QSII had falling earnings, which prompted our sales of both.Lower earnings at United Technologies, Intel, Plantronics and Contango Oil & Gas also prompted our sales.Tupperware and Varian were sold to upgrade the Fund’s portfolio. The Election and Stocks By the time you read this letter, the results of the election will be known.There has been much discussion in the press as to which Presidential candidate would be better for the stock market.We won’t enter that fray.Including the Great Depression, Democratic presidents have had better stock markets than have Republican presidents, 13.3% versus 5.0%, respectively, as measured by the S&P 500 Index.Of course, those returns are really skewed by losses in the Great Depression.Milton Friedman and Anna Schwartz determined that the Great Depression was caused by a dysfunctional Federal Reserve that allowed a severe contraction in the money supply.While we have our own view as to which political party would be better for stocks, we will keep that to ourselves.It would be useful, though, if the elected President and Congress could get together and 4 INVESTMENT MANAGER’S REPORT solve some of our country’s problems.That would make a big difference.We hope we are not expecting too much. Update on our Quantitative Research Here’s a quick update on our modeling which we discussed in the last shareholder letter.We have tested more than 500 combinations of factors.Some of the combinations are quite good, but we are not there yet.We are looking for consistency, lower turnover, and solid returns for a given level of risk. So far, we have not found the combination that meets all of our objectives. Mark remains one of the largest shareholders in the Fund.Our experience is that owning good companies at reasonable valuations has historically produced good results.No matter what the environment, we are optimistic that will continue to be the case. Respectfully submitted, Mark A. Coffelt, CFA Co-Portfolio Manager Loren M. Coffelt Co-Portfolio Manager For updated investment performance, please visit www.EmpiricFunds.com or call 888-839-7424. Must be preceded or accompanied by a prospectus. Opinions expressed in this letter are those of the President, are subject to change and are not guaranteed. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods. Diversification does not assure a profit or protect against a loss in a declining market. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance. Options held may be illiquid and the fund manager may have difficulty closing out a position. The Fund regularly makes short sales of securities which involve additional risk, including the possibility that losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. The Fund’s investments in futures con- 5 INVESTMENT MANAGER’S REPORT tracts involves substantial risks, including market risk and the risk that the change in the value of the contract may not correlate with changes in value of the underlying securities. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete listing of fund holdings. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. Russell Top 50® Mega Cap Index – Represents the performance of the largest 50 companies in the Russell 3000® Index and accounts for approximately 40% of the total market capitalization of the Russell 3000. Russell 3000® Growth Index – Represents the performance of 3000 of the largest companies primarily headquartered or doing business in the U.S. that have higher analysts’ forecasts for earnings growth and higher historic sales growth. Russell 3000® Value Index – Represents the performance of 3000 of the largest companies primarily headquartered or doing business in the U.S. that have higher book-to-price ratios. Russell 3000® Defensive Index – Represents those companies of the Russell 3000 that have lower price volatility and higher stability in earnings. Russell 3000® Dynamic Index – Represents those companies of the Russell 3000 that have higher price volatility and more variability in earnings. Russell Top 200® Index – Represents the largest 200 companies by market capitalization within the Russell 3000. You cannot invest directly in an index. 6 Core Equity Fund Comparison with Unmanaged Index September 30, 2012 (Unaudited) Class A Shares Average Annual Total Return as of September 30, 2012 EMCAX EMCAX S&P 500 Period (without load) (with load)* (larger stocks) Ending Value 1 year 20.99% 14.02% 30.20% 3 years 1.17 13.20 5 years -2.93 -4.07 1.05 10 years 9.26 8.62 8.01 * Class A shares are subject to a maximum sales load of 5.75%, which decreases depending on the amount invested. Past performance is not indicative of future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index is a performance benchmark that includes 500 companies in leading industries of the U.S. economy and focuses on the large cap segment of the market. For current performance information, call 1-888-839-7424. 7 Core Equity Fund Comparison with Unmanaged Index September 30, 2012 (Unaudited) Class C Shares Average Annual Total Return as of September 30, 2012 EMCCX EMCCX (with early S&P 500 Period (without load) redemption)* (larger stocks) Ending Value 1 year 20.08% 19.08% 30.20% 3 years 2.41 2.41 13.20 5 years -3.66 -3.66 1.05 Since Inception (10/7/05) 0.90 4.90 * The Fund charges a 1.00% redemption fee on Class C shares redeemed within one year of purchase. Past performance is not indicative of future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index is a performance benchmark that includes 500 companies in leading industries of the U.S. economy and focuses on the large cap segment of the market. For current performance information, call 1-888-839-7424. 8 Core Equity Fund SCHEDULE OF INVESTMENTS September 30, 2012 Fair COMMON STOCKS – 96.56% Shares Value CONSUMER DISCRETIONARY – 22.37% Apparel Retail – 4.29% TJX Companies, Inc. $ Automotive Retail – 4.34% Autozone, Inc.* Broadcasting – 5.26% Discovery Communications, Inc.* Home Improvement Retail – 4.43% Home Depot, Inc. Specialty Stores – 4.05% PetSmart, Inc. Total Consumer Discretionary CONSUMER STAPLES – 9.21% Household Products – 4.72% Colgate-Palmolive Co. Tobacco – 4.49% Philip Morris International, Inc. Total Consumer Staples ENERGY – 7.78% Integrated Oil & Gas – 4.70% Exxon Mobil Corp. Oil & Gas Integrated – 3.08% Chevron Corp. Total Energy HEALTH CARE – 31.17% Biotechnology – 7.99% Biogen Idec, Inc.* Celgene Corp.* The accompanying notes are an integral part of these financial statements. 9 Core Equity Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2012 Fair COMMON STOCKS (Continued) Shares Value HEALTH CARE (Continued) Health Care Services – 3.73% Quest Diagnostics, Inc. $ Health Care Distributors – 3.28% McKesson Corp. Health Care Equipment – 6.67% CR Bard, Inc. Idexx Laboratories, Inc.* Health Care Supplies – 0.20% Utah Medical Products, Inc. Health Care Technology – 0.03% Mediware Information Systems, Inc.* Pharmaceuticals – 9.27% Abbott Laboratories Allergan, Inc. Total Health Care MATERIALS – 4.81% Specialty Chemicals – 4.81% Sherwin Williams Co. Total Materials TECHNOLOGY – 21.22% Application Software – 1.73% Intuit Inc. Computer Hardware – 5.29% Apple, Inc. The accompanying notes are an integral part of these financial statements. 10 Core Equity Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2012 Fair COMMON STOCKS (Continued) Shares Value TECHNOLOGY (Continued) Data Processing Services – 8.40% Mastercard, Inc. $ Total System Services, Inc. IT Consulting & Services – 2.44% International Business Machines Corp. Systems Software – 3.36% CA Technologies Oracle Corp. Total Technology TOTAL COMMON STOCKS (Cost $31,032,901) TOTAL INVESTMENTS (Cost $31,032,901) –96.56% Other Assets in Excess of Liabilities – 3.44% TOTAL NET ASSETS – 100.00% $ Footnotes Percentages are stated as a percent of net assets. * Non Income Producing The accompanying notes are an integral part of these financial statements. 11 Core Equity Fund ALLOCATION BY SECTOR As of September 30, 2012 (Unaudited) Top 10 Securities*: Market Value Top 10 Industries*: Market Value Apple, Inc. $ Pharmaceuticals $ Discovery Communications, Inc. Data Processing Services Total System Services, Inc. Biotechnology CR Bard, Inc. Health Care Equipment Allergan, Inc. Computer Hardware Sherwin Williams Co. Broadcasting Colgate-Palmolive Co. Specialty Chemicals Exxon Mobil Corp. Household Products Philip Morris International, Inc. Integrated Oil & Gas Celgene Corp. Tobacco $ $ * Excludes Cash and Short-term Investments. The accompanying notes are an integral part of these financial statements. 12 Core Equity Fund STATEMENT OF ASSETS & LIABILITIES September 30, 2012 Assets: Investments, at value (cost of $31,032,901) $ Cash Receivable for securities sold Receivable for capital shares sold Dividends receivable Total assets Liabilities: Payables: Loan Securities purchased Fund shares purchased Advisory fee Administration fee Distribution fees Custody fees Interest expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ CLASS A: Net assets applicable to outstanding Class A shares $ Shares issued (25,000,000 shares of beneficial interest authorized, $0.0001 par value) Net asset value and redemption price per share $ Maximum offering price per share (net asset value divided by 94.25%) $ CLASS C: Net assets applicable to outstanding Class C shares $ Shares issued (25,000,000 shares of beneficial interest authorized, $0.0001 par value) Net asset value, offering price and redemption price per share* $ * Redemption price per share is equal to net asset value less any applicable sales charges. The accompanying notes are an integral part of these financial statements. 13 Core Equity Fund STATEMENTS OF OPERATIONS For the Year Ended September 30, 2012 INVESTMENT INCOME: Dividends $ Total investment income EXPENSES: Investment advisory fees (Note 6) Administration fees (Note 6 and Note 11) Distribution fees (Note 6) Distribution fees – Class A Distribution fees – Class C Interest Expense Custody fees Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on: Investments Securities sold short 71 Futures Trading errors reimbursement Net change in unrealized gain (loss) on: Investments Futures ) Net realized and unrealized gain (loss) on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 14 Core Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, September 30, OPERATIONS: Net investment income (loss) $ ) $ ) Net realized gain on: Investment transactions In-kind redemptions (Note 8) — Trading errors reimbursement (Note 9) — Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: (a) Proceeds from shares sold Class A shares Class C shares Cost of shares redeemed Class A shares ) ) Class C shares ) ) Net increase (decrease) in net assets from capital share transactions (a) ) ) Total increase (decrease) in net assets ) ) NET ASSETS: Beginning of year End of year $ $ Accumulated net investment income (loss), end of year $ ) $ — (a) Changes in Shares Outstanding: Class A Shares sold Shares redeemed ) ) Net increase (decrease) in capital shares ) ) Shares Outstanding: Beginning of year End of year Class C Shares sold Shares redeemed ) ) Net increase (decrease) in capital shares ) Shares Outstanding: Beginning of year End of year The accompanying notes are an integral part of these financial statements. 15 Core Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Class A Year Ended September 30, NET ASSET VALUE – BEGINNING OF YEAR $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: Dividends from net investment income — — — ) ) Distributions from net realized gains — ) Total distributions — — — ) ) NET ASSET VALUE – END OF YEAR $ TOTAL RETURN %(1) )% )% % )% RATIOS AND SUPPLEMENTAL DATA: Net assets, end of year (thousands) $ Ratio of operating expenses to average net assets % Ratio of net investment income (loss) to average net assets )% )% )% % % Portfolio turnover rate % Includes increase from payment made by the Adviser of 0.1% related to trading errors reimbursement.Without these transactions, total return would have been 20.9%.Please refer to Note 9 for further details. The accompanying notes are an integral part of these financial statements. 16 Core Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Class C Year Ended September 30, NET ASSET VALUE – BEGINNING OF YEAR $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) LESS DISTRIBUTIONS: Dividends from net investment income — Distributions from net realized gains — ) Total distributions — ) NET ASSET VALUE – END OF YEAR $ TOTAL RETURN %(1) )% )% )% )% RATIOS AND SUPPLEMENTAL DATA: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets % Ratio of net investment income (loss) to average net assets )% )% )% )% )% Portfolio turnover rate % Includes increase from payment made by the Adviser of 0.1% related to trading errors reimbursement.Without these transactions, total return would have been 20.0%.Please refer to Note 9 for further details. The accompanying notes are an integral part of these financial statements. 17 Core Equity Fund STATEMENT OF CASH FLOWS For the Year Ended September 30, 2012 INCREASE (DECREASE) IN CASH — CASH FLOWS FROM OPERATING ACTIVITIES: Net increase in net assets from operations $ Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Decrease in receivable for securities sold Increase in dividends and interest receivable ) Decrease in deposits at broker Decrease in variation margin Increase in loan payable Increase in payable for securities purchased Decrease in accrued management fees ) Decrease in accrued administration fees ) Increase in accrued distribution fees Decrease in accrued custody fees ) Decrease in accrued interest expenses ) Unrealized appreciation on securities ) Net realized gain on investments ) Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shares sold Payment on shares redeemed ) Net cash used in financing activities ) Net decrease in cash ) Cash: Beginning balance Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 18 Core Equity Fund NOTES TO FINANCIAL STATEMENTS September 30, 2012 1. ORGANIZATION Empiric Funds, Inc. (formerly, Texas Capital Value Funds, Inc.) was incorporated on June 26, 1995 as a Maryland Corporation and is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Core Equity Fund (formerly, Value & Growth Portfolio) (the “Fund”) is a series of the Empiric Funds, Inc, (the “Corporation”). The Fund offers Class A and Class C shares. Each class of shares differs principally in its respective distribution expenses and sales charges, if any. Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. The Fund’s Class A shares commenced operations on November 6, 1995. The Fund’s Class C shares commenced operations on October 7, 2005. Prior to October 7, 2005, the shares of the Fund had no specific class designation. As of that date, all of the then outstanding shares were re-designated as Class A shares. The Fund’s investment objective is capital appreciation. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States. a) Valuation of Securities – All investments in securities are recorded at their estimated fair value, as described in note 3. b) Federal Income Taxes – It is the Fund’s policy to meet the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its taxable net income to its shareholders.In addition, the Fund intends to pay distributions as required to avoid imposition of excise tax.Therefore, no federal income tax provision is required. The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return. The Fund has reviewed all open tax years and major jurisdictions and concluded that there is no impact on the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on a tax return. As of September 30, 2012, open Federal tax years include the tax year ended September 30, 2009 through 2012. c) Security Transactions, Income and Other – Investment and shareowner transactions are recorded on the trade date.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis.Income, expenses (other than expens- 19 Core Equity Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 es attributable to a specific class), and realized and unrealized gains or losses on investments are generally allocated to each respective class in proportion to the relative net assets of each class. d) Short Sale Transactions –The Fund may not purchase securities on margin or effect short sales, except that the Fund may: (a) obtain short-term credits necessary for the clearance of security transactions; (b) provide initial and variation margin payments in connection with transactions involving futures contracts and options on such contracts; and (c) make short sales “against the box” (i.e., owning an equal amount of the security itself, or of securities convertible into or exchangeable, without payment of any further consideration, for securities of the same issue and equal in amount to the security sold short) or in compliance with the SEC’s positions regarding the asset segregation requirements of Section 18 of the Investment Company Act of 1940, as amended.Cash segregated for short sales and options is shown in the Statement of Assets and Liabilities as deposits at broker.As of September 30, 2012, the Fund did not segregate any securities for short sales. e) Options Transactions – The Fund may utilize options to manage its exposure to changing interest rates and/or security prices.Some options strategies, including buying puts, tend to hedge the Fund’s investments against price fluctuations.Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure.Options contracts may be combined with each other in order to adjust the risk and return characteristics of the Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with the Fund’s investment objective and policies.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the current fair value of the option written.When an option written expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent it does not hold such a portfolio, will maintain a segregated account with the Fund’s custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. 20 Core Equity Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. As of September 30, 2012, the Fund did not segregate any securities for options. f) Futures Contracts and Options on Futures Risks – Investments in futures contracts (or related options) involve substantial risks. The low margin or premiums normally required in trading index futures contracts may provide a large amount of leverage, and a relatively small change in the underlying index or price of the contract can produce a disproportionately larger profit or loss. Upon entering into a futures contract, the Fund must deposit initial margin in addition to segregating cash or liquid assets sufficient to meet its obligation to purchase or provide securities, or to pay the amount owed at the expiration of an index-based futures contract. Pursuant to the futures contract, the Fund agrees to receive from, or pay to the broker, an amount of cash equal to the daily fluctuation in value of the contract. Futures contracts have market risks, including the risk that the change in the value of the contract may not correlate with changes in the value of the underlying securities. Use of long futures contracts subjects the Fund to risk of loss up to the notional value of the futures contract. g) Distributions to Shareholders – Distributions from net investment income and realized gains, if any, are recorded on the ex-dividend date.The Fund may periodically make reclassifications among certain of its capital accounts as a result of the recognition and characterization of certain income and capital gain distributions determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America.All short-term capital gains are considered ordinary income for tax purposes.These principles require that permanent financial reporting and tax differences be reclassified in the capital accounts.These differences are primarily relate to partnership, foreign currency, redemptions in kind and investments in Passive Foreign Investment Companies with differing book and tax methods for accounting.For the year ended September 30, 2012, the Fund’s most recent fiscal year end, the Fund decreased paid-in capital by $89,316 and decreased accumulated net investment loss by $89,316. 21 Core Equity Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 h) Use of Estimates – The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expense during the reporting period.Actual results could differ from those estimates. i) Foreign Risk – Investments in foreign securities entail certain risks.There may be a possibility of nationalization or expropriation of assets, confiscatory taxation, political or financial instability, and diplomatic developments that could affect the value of the Fund’s investments in certain foreign countries.Since foreign securities normally are denominated and traded in foreign currencies, the value of the Fund’s assets may be affected favorably or unfavorably by currency exchange rates, currency exchange control regulations, foreign withholding taxes, and restrictions or prohibitions on the repatriation of foreign currencies.There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers are not generally subject to accounting, auditing, and financial reporting standards and practices comparable to those in the United States.The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. In addition to securities traded principally in securities markets outside the United States and securities denominated in foreign currencies, the Fund may invest in American Depository Receipts (ADRs). ADRs generally are U.S. dollar-denominated receipts issued by domestic banks representing the deposit with the bank of securities of a foreign issuer, and are traded on exchanges or over-the-counter in the United States. Because an ADR represents an indirect investment in securities of a foreign issuer, investments in ADRs are subject to the risks associated with foreign securities generally, as described above. j) Events Subsequent to the Fiscal Period End – In preparing the financial statements as of September 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure through the date of the issuance of the financial statements. k) New Accounting Pronouncement – On May 2011, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) modifying Topic 820, Fair Value Measurements and Disclosures.At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement.The objective by the 22 Core Equity Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 FASB and IASB is convergence of their guidance on fair value measurements and disclosures. Specifically, the ASU requires reporting entities to disclose i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, ii) for Level 3 fair value measurements, a) quantitative information about significant unobservable inputs used, b) a description of the valuation processes used by the reporting entity and c) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement. The effective date of ASU is for interim and annual periods beginning after December 15, 2011. At this time, the Fund is evaluating the implications of this guidance and the impact it will have on the financial statement amounts and footnote disclosures, if any. In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective applications for all comparative periods presented. The Fund is currently evaluating the impact ASU 2011-11 will have on the financial statements disclosures. 3. SECURITIES VALUATION The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. 23 Core Equity Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 • Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participant’s would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value.Securities traded on a securities exchange for which a last-quoted sales price is readily available will be valued at the last sales price as reported by the primary exchange on which the securities are listed.Securities listed on the Nasdaq National Market System (“Nasdaq”) will be valued at the Nasdaq Official Closing Price, which may differ from the last sales price reports.Securities traded on a securities exchange for which a last-quoted sales price is not readily available will be valued at the last bid price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Options and Futures – Exchange-traded options on securities and indices purchased or sold by the Fund generally will be valued at their last sales price or, if not last sales price is available, at their last bid price.Options traded in the OTC market, the average of the last bid prices obtained from two or more dealers will be used unless there is only one dealer, in which case that dealer’s last bid price is used.Futures contracts shall be valued at the closing price on their primary exchange.If a closing price is not readily available, futures will be priced at the closing bid price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Mutual Funds – Investments in mutual funds are generally priced at the ending net asset value (NAV) provided by the service agent of the Fund and are classified as Level 1 securities. Short-Term Debt Securities – Short-term investments are valued at amortized cost, if their original maturity was 60 days or less, or by amortizing the values as of the 61st day prior to maturity, if their original term to maturity exceeded 60 days.To the extent the inputs are observable and timely, these securities are classified in level 1 of the fair value hierarchy. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under procedures established by and under the general supervision and responsibility of the Fund’s Board of Directors.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. 24 Core Equity Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
